Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.28 Filed 08/18/20 Page 1 of 7




         EXHIBIT 1
Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.29 Filed 08/18/20 Page 2 of 7
     Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.30 Filed 08/18/20 Page 3 of 7




Reg. No. 5,683,486            Carhartt, Inc. (MICHIGAN CORPORATION)
                              5750 Mercury Drive
Registered Feb. 26, 2019      Dearborn, MICHIGAN 48126

                              CLASS 9: Protective glasses; protective work gloves; protective industrial boots; cell phone
Int. Cl.: 9, 10, 12, 16, 21   cases; carrying cases specially adapted for electronic equipment, namely, laptop computers

Trademark                     FIRST USE 10-31-2012; IN COMMERCE 10-31-2012

Principal Register            CLASS 10: Surgical scrub pants; surgical scrub tops; compression garments

                              FIRST USE 10-31-2009; IN COMMERCE 10-31-2009

                              CLASS 12: Automotive windshield shade screens; car interior organizer bags specifically
                              adapted for fitting in vehicles; fitted car seat covers

                              FIRST USE 5-00-2017; IN COMMERCE 5-00-2017

                              CLASS 16: Notebooks; stickers; posters

                              FIRST USE 00-00-2016; IN COMMERCE 00-00-2016

                              CLASS 21: Lunch boxes; hydration packs containing personal fluid hydration systems; water
                              bottles sold empty; coffee mugs; insulated sleeve beverage holders for beverage cups;
                              portable beverage container holders

                              FIRST USE 00-00-2016; IN COMMERCE 00-00-2016

                              THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                              PARTICULAR FONT STYLE, SIZE OR COLOR

                              OWNER OF U.S. REG. NO. 1841700, 4432540, 5256847

                              SEC.2(F)

                              SER. NO. 87-750,327, FILED 01-10-2018
Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.31 Filed 08/18/20 Page 4 of 7
Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.32 Filed 08/18/20 Page 5 of 7
Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.33 Filed 08/18/20 Page 6 of 7
Case 2:20-cv-12225-GCS-APP ECF No. 1-1, PageID.34 Filed 08/18/20 Page 7 of 7
